Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 31 de diciembre de 1986.
Este Tribunal se supone que resuelva un caso vía senten-cia —a diferencia de una opinión firmada por uno de sus jue-ces y de la opinión per curiam— cuando “el mismo plantea cuestiones reiteradamente resueltas por este Tribunal. Una sentencia no establece norma, y menos revoca una establecida. La sentencia es la forma que utiliza el Tribunal para disponer lo más rápidamente posible del enorme número de casos que tiene que resolver. Sólo intenta resolver la controversia entre las partes”, (1)
La sentencia que ha suscrito una mayoría de este Tribunal en el presente caso, (2) no obstante tratar sobre un área del derecho —contacto anterior con la prueba por el magistrado que preside el juicio— sobre la cual este Tribunal se ha mani-festado en varias ocasiones en el pasado, versa sobre un tema en específico en relación con el cual este Tribunal nunca antes había tenido la oportunidad de expresarse, ésto es: si el juez que intervino en la vista de una moción de supresión de evi-dencia debe o no presidir la vista en su fondo del caso. Re-sulta, por tanto, curioso que no se aprovechara la oportunidad para resolver el punto mediante opinión al efecto.
*583Si bien es correcto que la decisión emitida, al ser vía sen-tencia, no establece precedente obligatorio para los tribunales de instancia y que en un futuro el Tribunal podría, vía opi-nión, establecer una norma completamente distinta, no es me-nos cierto que desde el punto de vista del apelante González Navarrete —cuya convicción por delito grave resulta confir-mada— la decisión emitida es final, firme y obligatoria. Es por ello que de este Tribunal en el futuro “reconsiderar” la posición asumida en el presente caso, no sólo estaríamos incu-rriendo en una inconsistencia sino que habríamos cometido una “injusticia” con el aquí apelante. Ello es así por cuanto en un caso criminal siempre está en juego la libertad de un indivi-duo y el futuro de éste y su familia. En otras palabras, el de-recho que Luis Julio González Navarrete tiene a un juicio justo e imparcial no es de menor jerarquía que el de sus con-ciudadanos en el futuro.
La decisión emitida ciertamente causa gran preocupación. No obstante no establecer precedente obligatorio, no hay duda de que constituye un “indicador” de cómo piensan los señores jueces que componen el Tribunal y un “hecho” del cual se puede hacer una inferencia razonable de cómo, de plantearse nuevamente el asunto, resolvería el Tribunal en el futuro. La misma representa no sólo un paso de retroceso en la jurispru-dencia de este Tribunal sobre esta materia en los últimos vein-ticinco (25) años sino un viraje repentino e inexplicable en relación con decisiones emitidas por este Tribunal en los últi-mos meses; viraje que resulta peligroso, no sólo porque es ín-dice de inconsistencia, sino por lo que aparenta significar, esto es, el rechazo de garantías procesales que constituyen los ci-mientos del debido proceso de ley y, por ende, de un juicio justo e imparcial. Es por ello que disentimos. (3)
*584I
Mediante la sentencia que emite una mayoría de este Tribunal en el presente caso se rechaza expresamente el plantea-miento del apelante a nivel apelativo a los efectos de que se incurrió en una violación al debido proceso de ley como con-secuencia de que el juez que intervino en, y resolvió en los mé-ritos, la moción de supresión de evidencia fue el mismo que presidió el juicio en su fondo y decretó la culpabilidad del apelante. (4)
Como fundamentos de dicho rechazo se aduce en la senten-cia que se emite por este Tribunal, en síntesis y en lo perti-nente, que de acuerdo con la jurisprudencia vigente en nues-tra jurisdicción “nunca ha sido ni es la norma constitucional que cualquier contacto previo con la prueba, no importa su alcance y efectos, incapacite a un juzgador para dirimir pos-teriormente los méritos de una controversia” (énfasis su-plido), citado de In re Marín Báez, 81 D.P.R. 274, 287 (1959); que la situación específica que presenta el caso de autos es “claramente distinguible” de los hechos del caso de Pueblo v. Toro Goyco, 84 D.P.R. 492 (1962), por cuanto el grado de intervención de un juez que determina causa probable para arresto es uno más “activo” que el de uno que inter-viene en una moción de supresión de evidencia; que como las Reglas de Evidencia contemplan la posibilidad de que la mo-ción de supresión se dilucide conjuntamente en el juicio, no se justifica la determinación de que sean dos jueces los que in-tervengan; que decidir lo contrario “promovería la práctica incontrolable de descalificar jueces”; y que salvo “que entre-*585mos en el campo de la especulación o en el fascinante labora-torio académico, el planteamiento carece de méritos”.
La decisión emitida —sobre todo cuando consideramos los fundamentos aducidos— resulta ser una verdaderamente lamentable. Somos del criterio que sólo el desconocimiento de la práctica del procedimiento criminal puede haber llevado a una mayoría de este Tribunal a semejante decisión. La misma le da la espalda, sin explicación o lógica posible, a una serie de decisiones nuestras, contemporáneas y del pasado, que pros-criben que un juez que con anterioridad al juicio haya tenido una intervención activa y ostensible con la prueba pueda pre-sidir el juicio donde se determina la culpabilidad o inocencia del acusado. Veamos.
Es correcto que en In re Marín Baéz, supra, pág. 287, ex-presamos que nunca ha sido la norma constitucional de que cualquier contacto previo con la prueba incapacite a un juez para actuar posteriormente en el juicio. Expresamos en ese mismo caso, sin embargo, que en “cada situación en que se alegue ese defecto constitucional hay que considerar la índole del procedimiento, el grado de relación del juez con la prueba y los probables efectos de esa relación sobre su desinterés e imparcialidad”. (Énfasis suplido.)
A base de esos criterios, resolvimos en Pueblo v. Toro Goyco, supra, que un juez que determina causa probable para arresto no puede presidir posteriormente el juicio en su fondo. Todo aquél que haya practicado la profesión de abogado y haya acudido a un tribunal para la determinación de causa probable para arresto tiene conocimiento de que en dicha si-tuación, por lo general, el magistrado instructor se limita a escuchar la declaración de los testigos, el acusado la mayor parte de las ocasiones no está presente, y cuando sí está pre-sente, no está asistido de abogado por lo que no se lleva a cabo contrainterrogatorio alguno. Ese profesional con experiencia igualmente tiene conocimiento de que en una vista sobre su-presión de evidencia los testigos, tanto de cargo como de de-*586fensa, son extensamente interrogados y contrainterrogados, causando ello que el juez que preside la vista advenga en cono-cimiento total de la prueba. En adición, en la vista de supre-sión —dada la naturaleza, ámbito y propósito de la misma— no hay duda de que el juez “evalúa” la prueba que es presen-tada por ambas partes antes de emitir la decisión de si la suprime o no. Es por ello que no alcanzamos a entender el razonamiento de la mayoría de este Tribunal a los efectos de que el grado de intervención de un juez que determina causa probable para arresto es uno más “activo” que el del juez que preside una vista de supresión de evidencia. Por el contrario, si algo demuestra la experiencia y la práctica de la profesión es que el contacto con la prueba en el caso de la vista de supre-sión es uno mucho más extenso e impactante.
Ahora bien, lo erróneo de la decisión emitida en el presente caso todavía se hace más palpable cuando consideramos lo re-suelto y expresado por este Tribunal en los casos de Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985) y Pueblo v. Miranda Marchand, 117 D.P.R. 303 (1986).
En el caso de Martínez Torres v. Amaro Pérez, supra, re-solvimos que cuando el Estado interesa obtener una revoca-ción sumaria de los beneficios de una sentencia suspendida que esté disfrutando un convicto de delito grave, éste es acreedor a una “vista sumaria inicial” donde un juez evaluará si existe causa probable para creer que ha violado las condiciones de su probatoria, decisión definitiva que tendrá que hacer en una “vista final” un magistrado distinto al que presidió la vista inicial. Expresamos que ello tenía que ser así debido a que en la “vista sumaria inicial” el juez “no sólo ha estado expuesto y conoce parte de la prueba, sino que la ha evaluado, y en tér-minos de probabilidades, le ha adjudicado un valor y alcance probatorio contra el probando”. Id., pág. 732. Expresamos, por último, que este Tribunal entendía que tenían que inter-venir dos magistrados distintos porque aspiraba “a lograr que nuestro sistema de administración de justicia honre al máximo *587los postulados de neutralidad e imparcialidad en que se afian-za”. Id., pág. 732.
Nos parece que nadie puede cuestionar seriamente el hecho de que el interés de libertad que se le reconoce a un ciudadano a quien, no obstante haber sido acusado, le cobija la presun-ción de inocencia es mayor que el de aquél que ya resultó con-victo del delito por el cual fue acusado y se le intenta revocar una libertad a prueba. ¿Cómo es posible, entonces, que se le niegue a un acusado el derecho a que el magistrado que pre-sida el juicio sea distinto a aquél que intervino en la supresión de evidencia cuando le concedemos a un convicto de delito el derecho de que las dos vistas de revocación sean presididas por jueces distintos?
Lo lamentable de la decisión emitida en el presente caso todavía resulta más patente y dramático, sin embargo, cuando consideramos la decisión emitida por este Tribunal en el caso de Pueblo v. Miranda Marchand, supra, unas semanas antes de que se emitiera la sentencia en el presente caso. Allí el juez que presidió el proceso contra el imputado de delito se reunió a solas, antes de empezar el juicio, con un compañero juez, quien resultaba ser el principal testigo de cargo. No hubo prueba al-guna en relación con el tema sobre el cual versó la conversa-ción.
Luego de analizar, y ratificar, nuestra jurisprudencia anterior pertinente al asunto planteado citamos con aprobación decisiones del Tribunal Supremo de Estados Unidos a los efec-tos de que:
“Un juicio justo en un tribunal imparcial es requisito bá-sico del debido proceso de ley. La justicia desde luego exige la ausencia de un verdadero prejuicio al juzgar los casos. Pero nuestro sistema de derecho ha tratado siempre de evi-tar hasta la probabilidad de la injusticia. Con este propósito ninguna persona puede ser juez en su propio caso y no se le permite a nadie juzgar casos en cuyo resultado tenga interés. Tal interés no puede definirse con precisión. Deben conside-rarse las circunstancias y las relaciones. Este Tribunal ha *588expresado, sin embargo, que ‘todo procedimiento que pudiera servir de posible tentación a un hombre promedio como juez ... a no mantener un balance preciso, claro y verdadero en-tre el Estado y el acusado, le niega a éste el debido proceso de ley.’ [Citas.] Una regla tan estricta puede en ocasiones im-pedir que actúen jueces que no están en verdad prejuiciados y quienes liarían todo lo posible por mantener la balanza de la justicia en su fiel entre las partes litigantes. Pero para de-sempeñar su alta función de la manera más correcta ‘la jus-ticia debe satisfacer las apariencias de la justicia.’ (Énfasis suplido).” Tumey v. Ohio, 278 U.S. 510, 532 (1927), según citado en Pueblo v. Miranda Marchand, supra, págs. 306, 307.
Expresó este Tribunal, por último, que en “el caso de autos, la realidad es que el juez que presidió el caso se reunió a solas por casi una hora con el principal testigo de cargo, un magis-trado compañero suyo, sin que estuvieran presentes el acu-sado y sus abogados. Independientemente de los móviles —buena fe o ánimo de transacción— esa reunión amerita que revoquemos y ordenemos la celebración de un nuevo juicio. Ello es un imperativo constitucional del debido procedimiento de ley”. (Énfasis nuestro.) Pueblo v. Miranda Marchand, supra, pág. 307.
Procede que nos preguntemos: ¿Si la mera posibilidad de que el juez adviniera en contacto con la prueba antes del jui-cio hace imperativo que éste no presida el mismo, cuál debe ser nuestra posición cuando estamos plenamente conscientes de que con anterioridad al juicio el juez efectivamente vino en contacto pleno con dicha pruebal La contestación resulta obvia.
Pasamos a considerar, por último, los restantes argumen-tos que se aducen en la sentencia emitida. Se argumenta que no se justifica la designación o utilización de dos jueces por razón de que la Regla 234 de Procedimiento Criminal con-templa la posibilidad de que la moción se dilucide en el jui-cio ante el juez que preside el mismo. La respuesta a ello es realmente sencilla: Debe recordarse que hemos resuelto, al am-*589paro de las' Reglas de Procedimiento Criminal pertinentes, que, como regla general, la solicitud y vista sobre supresión de evidencia deberá hacerse y celebrarse antes del juicio pero que la solicitud, aun cuando se haya presentado y denegado previamente, puede reproducirse en el acto del juicio si de la prueba de cargo surge la ilegalidad del registro y si la defensa pone al tribunal en condiciones de resolver que las circunstan-cias específicas del caso ameritan o exigen que se permita re-producir la moción. Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. Hernández Flores, 113 D.P.R. 511, 516 (1982). Es obvio que la citada Regla 234 contempla la posibi-lidad de la solicitud de supresión durante el juicio en protec-ción adicional de los derechos del imputado de delito y no como negativa del planteamiento aquí en controversia.
Se aduce, por último, que acoger el planteamiento del ape-lante “promovería la práctica incontrolable de descualificar jueces”. Aparte de que en la actualidad los señores jueces de instancia, motu proprio, están refiriendo las mociones de su-presión que son radicadas en los casos que tienen en sus salas a la consideración de otros compañeros jueces, es incuestiona-ble que ante la disyuntiva de escoger entre una administra-ción de justicia menos costosa y el derecho de un acusado a un juicio justo e imparcial, la selección es obvia. El día en que los derechos constitucionales de nuestros conciudadanos estén a expensas de consideraciones de índole económicas o adminis-trativas será el día en que la justicia habrá dejado de consti-tuir la razón de ser de nuestro ordenamiento jurídico.
—O—

(1)Véase voto emitido por el Honorable Juez Asociado Señor Dávila en Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859, 862 (1974).


(2) La cual fue certificada con fecha de 26 de junio de 1986.


(3) Expresamente nos reservamos el derecho a emitir opinión disidente en el presente caso al momento en que la sentencia fue certificada.


(4) Merece destacarse que al ser llamado el caso para juicio, según ello surge de la exposición narrativa de la prueba certificada como correcta por el foro de instancia, la representación legal del apelante planteó al juez de instancia que no debía “intervenir en forma alguna y/o presidir el proceso judicial”, puesto que dicho magistrado había sido el que había presidido y resuelto la moción de supresión de evidencia.